DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Martin (US PG Pub No. 2014/0379206).
Regarding claim 1, Martin teaches  A method, comprising: 
disabling an engine from starting; 
cranking the engine while the engine is disabled from starting; and (310 figure 3)
diagnosing one or more conditions of the engine during the cranking based on a pressure condition of the engine during the cranking, wherein the one or more conditions include at least one of a compression torque in one or more cylinders of the engine (316 figure 3), a leak in an intake system of the engine, a leak in an exhaust system of the engine, and a flow condition in an exhaust gas recirculation (EGR) system.
Regarding claim 2, Martin further teaches further comprising determining one or more reference pressures for the engine before cranking the engine (paragraph 48 and 49 inferred compression stroke).
Regarding claim 3, Martin teaches  further comprising aborting the cranking of the engine in response to a cranking time exceeding a threshold amount (paragraph 45 310 for 30 seconds).
Regarding claim 7, Martin further teaches wherein the compression torque is determined for each one of a plurality of cylinders of the engine, and further comprising determining a compression value for each of the plurality of cylinders based on a reference compression amount, and further comprising comparing the compression value for each cylinder to a threshold for each of the plurality of cylinders (paragraph 49 322 figure 3).

Allowable Subject Matter
Claims 4-6, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747